Matter of People ex rel. Aidala v Warden, Rikers Is. Corr. Facility (2022 NY Slip Op 03878)





Matter of People ex rel. Aidala v Warden, Rikers Is. Corr. Facility


2022 NY Slip Op 03878


Decided on June 14, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 14, 2022

Before: Kapnick, J.P., Moulton, Shulman, Pitt, , JJ. 


Index No. 154311/22 Appeal No. 16247 Case No. 2022-02297 

[*1]In the Matter of the People of the State of New York, ex rel. Arthur Aidala on behalf of Lauren Pazienza, Petitioner-Appellant,
vWarden, Rikers Island Correctional Facility, Respondent-Respondent.


Aidala, Bertuna & Kamins, P.C., New York (Arthur L. Aidala of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Justin L. McNabney of counsel), for respondent.

Judgment (denominated an order), Supreme Court, New York County (Ellen Biben, J.), entered on or about May 24, 2022, denying the petition for a writ of habeas corpus and dismissing the proceeding, unanimously affirmed, without costs.
We find that the writ of habeas corpus was properly denied (see  CPLR 7010).
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: June 14, 2022